17‐950 
Cohen v. Rosicki, Rosicki & Assocs., P.C. 
 
 
                      UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                 August Term, 2017 
              (Argued: October 2, 2017          Decided:  July 23, 2018) 
                                Docket No. 17‐950‐cv 

                                                                
                                       
      AARON COHEN, on behalf of himself and all others similarly situated, 
                            Plaintiff‐Appellant, 

                                          v. 

           ROSICKI, ROSICKI & ASSOCIATES, P.C., DITECH FINANCIAL LLC, 
                               Defendants‐Appellees. 
                                                                
Before:      SACK, RAGGI, AND CARNEY, Circuit Judges. 

      Plaintiff‐Appellant Aaron Cohen appeals from a judgment entered 

in favor of Defendants‐Appellees Ditech Financial LLC and Rosicki, 

Rosicki & Associates, P.C., by the United States District Court for the 

Eastern District of New York (Leonard D. Wexler, Judge).  Cohen alleges 

that the defendants violated the Fair Debt Collection Practices Act, 15 

U.S.C. § 1692 et seq., in connection with their attempt to initiate foreclosure 

proceedings on his home.  The district court granted the defendantsʹ 

motions to dismiss.  We conclude that Cohen has failed to state a claim 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

under the Fair Debt Collection Practices Act.  Accordingly, the judgment of 

the district court is 


       AFFIRMED. 


                                       DANIEL A. EDELMAN, Edelman, Combs, 
                                       Latturner & Goodwin, LLC, Chicago, 
                                       Illinois (Tiffany N. Hardy, Edelman, 
                                       Combs, Latturner & Goodwin, LLC, 
                                       Chicago, Illinois; Shimshon Wexler, The 
                                       Law Office of Shimshon Wexler, PC, 
                                       Decatur, Georgia, on the brief), for Plaintiff‐
                                       Appellant.  
                                       HENRY MASCIA (Cheryl F. Korman, on the 
                                       brief), Rivkin Radler LLP, Uniondale, New 
                                       York, for Defendant‐Appellee Rosicki, Rosicki 
                                       & Associates, P.C.  
                                       MARTIN C. BRYCE, JR. (Adam P. Hartley, 
                                       Alexander Kommatas, on the brief), Ballard 
                                       Spahr LLP, New York, New York, for 
                                       Defendant‐Appellee Ditech Financial, LLC.  
                                       Mary McLeod, General Counsel, John R. 
                                       Coleman, Deputy General Counsel, Steven 
                                       Bressler, Assistant General Counsel, 
                                       Nandan M. Joshi, Joseph Frisone, Counsel, 
                                       Consumer Financial Protection Bureau, 
                                       Washington, D.C., for Amicus Curiae 
                                       Consumer Financial Protection Bureau, in 
                                       support of Plaintiff‐Appellant. 
SACK, Circuit Judge: 

       The plaintiff, Aaron Cohen, brings this putative class action against Ditech 

Financial LLC (ʺDitechʺ), Cohenʹs mortgage‐loan servicer, and Rosicki, Rosicki & 
                                         2 
 
                                                                                                                 17‐950 
                                                                                Cohen v. Rosicki, Rosicki & Assocs., P.C. 

Associates, P.C. (ʺRosickiʺ), the servicerʹs law firm, alleging violations of the Fair 

Debt Collection Practices Act (ʺFDCPAʺ), 15 U.S.C. § 1692 et seq., in connection 

with their attempt to initiate foreclosure proceedings on his home.  The district 

court (the late Leonard D. Wexler, Judge) granted the defendantsʹ motions to 

dismiss.  We conclude that the district court erred in dismissing Cohenʹs FDCPA 

claims on the ground that the enforcement of a security interest through 

foreclosure proceedings is not debt collection for purposes of the FDCPA.  We 

nevertheless affirm because Cohen has failed to plausibly allege that the 

defendants violated the FDCPA. 


                                                               BACKGROUND 

              Factual Background1 


              On or about August 11, 2005, Cohen obtained a mortgage loan of $359,650 

from Sterling Empire Funding Associates, Ltd. (ʺSterlingʺ) to finance the 

purchase of his personal residence in Pomona, Rockland County, New York.  




                                                            
   Because Cohenʹs complaint was dismissed under Federal Rule of Civil Procedure 
    1

12(b)(6), we accept the facts alleged in the complaint as true for purposes of our review.  
Hutchinson v. Deutsche Bank Sec., Inc., 647 F.3d 479, 481 (2d Cir. 2011).  We also consider 
on review ʺany written instrument attached to the complaint, statements or documents 
incorporated into the complaint by referenceʺ; here, those include documents filed by 
Rosicki in its state mortgage foreclosure suit against Cohen.  Id. 
                                                                   3 
 
                                                                                                        17‐950 
                                                                       Cohen v. Rosicki, Rosicki & Assocs., P.C. 

Cohen has been in default on this mortgage since 2009.  On June 1, 2010, Cohenʹs 

mortgage and note was assigned to Countrywide/Bank of America, which on 

June 10, 2013, transferred its rights in the mortgage and note to Green Tree 

Servicing LLC (ʺGreen Treeʺ).  Green Tree, through its attorney Rosicki, filed a 

foreclosure action summons and complaint with respect to the mortgaged 

property against Cohen in New York Supreme Court Rockland County on March 

11, 2015.  After the foreclosure action was filed, Green Tree changed its name to 

Ditech.2  The defendants mailed copies of the summons and foreclosure 

complaint to Cohen. 


              The complaint in the foreclosure action asserts that Green Tree is the 

ʺholder of the subject note and mortgage, or has been delegated the authority to 

institute a mortgage foreclosure action by the owner and holder of the subject 

mortgage and note.ʺ  Appʹx at 37.  The summons states that Green Tree is ʺthe 

creditor to whom the debt is owedʺ and provides that ʺ[u]pon your written 

request within 30 days after receipt of this notice, Rosicki, Rosicki & Associates 

P.C. will provide you with the name and address of the original creditor if 

different from the current creditor.ʺ  Appʹx at 34.   


                                                            
    2    We use ʺDitechʺ and ʺGreen Treeʺ to refer to the same entity. 
                                                               4 
 
                                                                                           17‐950 
                                                          Cohen v. Rosicki, Rosicki & Assocs., P.C. 

      New York law requires foreclosure plaintiffs to file two additional 

documents at the onset of a foreclosure proceeding.  First, such a plaintiff must 

attach to the complaint a ʺCertificate of Meritʺ signed by the plaintiffʹs attorney 

that ʺcertif[ies] that the attorney has reviewed the facts of the case and that . . . to 

the best of such attorneyʹs knowledge, information and belief there is a 

reasonable basis for the commencement of such action and that the plaintiff is 

currently the creditor entitled to enforce rights under such documents.ʺ  N.Y. 

C.P.L.R. § 3012‐b(a).  Second, ʺ[a]t the time that proof of service of the summons 

and complaint is filed with the county clerk, plaintiff shall file with the county 

clerk a specialized request for judicial intervention (RJI), on a form prescribed by 

the Chief Administrator of the Courts.ʺ  N.Y. Comp. Codes R. & Regs. tit. 22, 

§ 202.12a(b)(1).  The RJI must contain, inter alia, ʺthe name of the mortgage 

servicer,ʺ and ʺshall request that a settlement conference be scheduled.ʺ  Id.   


      Here, Green Tree filed in Supreme Court the Certificate of Merit (the 

ʺCertificateʺ) on March 11, 2015, the same date that the foreclosure complaint 

was filed there.  The Certificate was signed by Green Treeʹs attorney and certified 

that Green Tree ʺis the creditor entitled to enforce rightsʺ under the mortgage 

note and related documents.  Appʹx at 93–94.  Green Tree subsequently filed the 


                                            5 
 
                                                                                                        17‐950 
                                                                       Cohen v. Rosicki, Rosicki & Assocs., P.C. 

RJI with the court on March 26, 2015.  Appʹx at 99–101.  The RJI identifies the 

nature of the action as a mortgage foreclosure proceeding and seeks a 

ʺResidential Mortgage Foreclosure Settlement Conference.ʺ  Appʹx at 99–100.  

Cohen received copies of the Certificate and RJI from the defendants.   


              Cohen subsequently submitted a ʺqualified written requestʺ to Ditech 

requesting information relating to the servicing of the loan.3  On September 23, 

2015, Ditech sent Cohen a letter in response, which states that ʺ[t]he servicing of 

the above account was transferred from Bank of America, N.A. to Ditech 

effective June 1, 2013ʺ and that the account is owned by ʺFannie Mae.ʺ4  Appʹx at 

110.  The letter further explains, ʺPlease be aware Ditech did not originate nor 

owns [sic] the account; it merely services it for a third party and can provide 

information from the servicing transfer date forward.ʺ  Id.  Finally, the letter 

advises Cohen that ʺthe owner does not service the account.  All correspondence 

and inquiries concerning the account should be addressed to the account 



                                                            
    Under the Real Estate Settlement Procedures Act, a borrower who has a federally 
    3

related mortgage loan may submit a written request to the servicer of the loan 
requesting information relating to the servicing of the loan.  Such a request for 
information is termed a ʺqualified written requestʺ and may impose on the loan servicer 
a duty to respond to the borrowerʹs inquiry.  12 U.S.C. § 2605(e)(1)(B). 
  4 The record does not appear to reflect the date on which Cohenʹs loan was sold to 

Fannie Mae or by whom. 
                                                               6 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

servicer, Ditech . . . .  The servicer has authority to act on the ownerʹs behalf with 

regard to the administration of the account and respond to any questions about 

the account.ʺ  Id. 


      Procedural History 


      On December 1, 2015, Cohen filed this putative class action against Ditech 

and its foreclosure counsel, Rosicki, seeking to recover statutory damages under 

the FDCPA.  See 15 U.S.C. § 1692k(a) (providing that a court may award up to 

$1,000 in statutory damages for violation of the FDCPA).  Cohen alleges that the 

defendants violated two different provisions of the FDCPA by identifying Green 

Tree, and not the Federal National Mortgage Association (ʺFannie Maeʺ), as the 

creditor in the foreclosure complaint, Certificate, and RJI.  Specifically, Cohen 

alleges that the defendants violated 15 U.S.C. § 1692e, which prohibits false, 

deceptive, or misleading representations made in connection with collecting a 

debt, and 15 U.S.C. § 1692g(a), which requires debt collectors to provide debtors 

with the name of the ʺcreditor to whom the debt is owedʺ within five days of an 

ʺinitial communication with a consumer in connection with the collection of any 

debt.ʺ 




                                           7 
 
                                                                                           17‐950 
                                                          Cohen v. Rosicki, Rosicki & Assocs., P.C. 

      The defendants moved to dismiss Cohenʹs complaint under Federal Rule 

of Civil Procedure 12(b)(6).  On March 24, 2017, the district court dismissed 

Cohenʹs complaint, concluding that Cohen had failed to state a claim upon which 

relief can be granted because the ʺenforcement of a security interest through 

foreclosure proceedings that do not seek monetary judgments against debtorsʺ 

does not qualify as debt collection within the scope of the FDCPA.  Cohen v. 

Ditech Fin. LLC, No. 15‐CV‐6828 (LDW), 2017 WL 1134723, at *3, 2017 U.S. Dist. 

LEXIS 43443, at *7–8 (E.D.N.Y. Mar. 24, 2017).  The district court reasoned that 

because ʺGreen Tree elected to commence an action to foreclose on the mortgage 

and the ʹcommunicationsʹ at issue were made in the context of enforcing its 

security interest . . . there was no attempt to enforce a debt actionable under the 

FDCPA.ʺ  Id.  Cohen then timely filed this appeal. 


                                    DISCUSSION 


     I.   Standard of Review 

      ʺWe review de novo a district courtʹs grant of a defendantʹs motion to 

dismiss.ʺ  City of Pontiac Gen. Empsʹ Ret. Sys. v. MBIA, Inc., 637 F.3d 169, 173 (2d 

Cir. 2011).  To survive a motion to dismiss, a complaint ʺmust contain sufficient 

factual matter, accepted as true, to state a claim to relief that is plausible on its 


                                            8 
 
                                                                                           17‐950 
                                                          Cohen v. Rosicki, Rosicki & Assocs., P.C. 

face.ʺ  Aschcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks 

omitted).  ʺA complaint is also deemed to include any written instrument 

attached to it as an exhibit, materials incorporated in it by reference, and 

documents that, although not incorporated by reference, are integral to the 

complaint.ʺ  L‐7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) 

(brackets and internal quotation marks omitted). 


    II.      Standing 

          Ditech argues that Cohen lacks standing under Article III of the 

Constitution to bring this action.  Because standing is a ʺthreshold matterʺ in 

determining whether the district court had jurisdiction to hear and decide this 

case, Anderson Grp., LLC v. City of Saratoga Springs, 805 F.3d 34, 44 (2d Cir. 2015) 

(internal quotation marks omitted), we address standing at the outset of our 

analysis.   


          To satisfy the ʺirreducible constitutional minimumʺ of Article III standing, 

a plaintiff must demonstrate (1) ʺinjury in fact,ʺ (2) a ʺcausal connectionʺ between 

that injury and the complained‐of conduct, and (3) a likelihood ʺthat the injury 

will be redressed by a favorable decision.ʺ  Lujan v. Defs. of Wildlife, 504 U.S. 555, 

560–61 (1992) (internal quotation marks omitted). 


                                            9 
 
                                                                                           17‐950 
                                                          Cohen v. Rosicki, Rosicki & Assocs., P.C. 

      According to Ditech, Cohen lacks standing because he has alleged only a 

ʺbare [statutory] procedural violation, divorced from any concrete harm,ʺ which 

is insufficient to satisfy the injury‐in‐fact requirement under Spokeo, Inc. v. Robins, 

136 S. Ct. 1540, 1549 (2016).  Ditech Br. at 51.  However, Spokeo does not 

ʺcategorically . . . preclude[] violations of statutorily mandated procedures from 

qualifying as concrete injuries supporting standing.ʺ  Strubel v. Comenity Bank, 

842 F.3d 181, 189 (2d Cir. 2016) (citing Spokeo, 136 S. Ct. at 1550).  It teaches, 

instead, that in order ʺto determine whether a procedural violation manifests 

injury in fact, a court properly considers whether Congress conferred the 

procedural right in order to protect an individualʹs concrete interests.ʺ  Id.  ʺ[I]n 

the absence of a connection between a procedural violation and a concrete 

interest, a bare violation of the former does not manifest injury in fact.ʺ  Id.   

However, ʺwhere Congress confers a procedural right in order to protect a 

concrete interest, a violation of the procedure may demonstrate a sufficient ʹrisk 

of real harmʹ to the underlying interest to establish concrete injury without ʹneed 

[to] allege any additional harm beyond the one Congress has identified.ʹʺ  Id. 

(emphasis and brackets in original) (quoting Spokeo, 136 S. Ct. at 1549). 




                                           10 
 
                                                                                                         17‐950 
                                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

              Here, Cohen alleges that the defendants violated 15 U.S.C. §§ 1692e and 

1692g.  We have held in the wake of Spokeo, albeit in non‐binding summary 

orders,5 that §§ 1692e and 1692g protect an individualʹs concrete interests, so that 

an alleged violation of these provisions satisfies the injury‐in‐fact requirement of 

Article III.  See Zirogiannis v. Seterus, Inc., 707 F. Appʹx 724, 727 (2d Cir. Sept. 12, 

2017) (summary order) (ʺ[W]e have no trouble concluding that § 1692g of the 

FDCPA protects an individualʹs concrete interestsʺ (internal quotation marks and 

brackets omitted)); Papetti v. Does 1‐25, 691 F. Appʹx 24, 26 (2d Cir. May 26, 2017) 

(summary order) (concluding that plaintiffʹs allegations of violations of §§ 1692e 

and 1692g by themselves entailed the concrete injury necessary for standing).  

We reach the same conclusion here.   


              Congress enacted the FDCPA ʺto protect against the abusive debt 

collection practices likely to disrupt a debtorʹs life.ʺ  Simmons v. Roundup Funding, 

LLC, 622 F.3d 93, 96 (2d Cir. 2010) (internal quotation marks omitted).  Sections 

1692e and 1692g further this purpose: the former secures a consumerʹs right to be 

                                                            
   Although this Courtʹs rulings by summary order do not have precedential effect, see 
    5

2d Cir. Local R. 32.1.1(a), ʺdenying summary orders precedential effect does not mean 
that the court considers itself free to rule differently in similar cases,ʺ Jackler v. Byrne, 658 
F.3d 225, 244 (2d Cir. 2011) (brackets omitted) (internal quotation marks omitted).  In 
Jackler itself, though, we declined to follow the summary order in connection with 
which we made this observation. 
                                                               11 
 
                                                                                                         17‐950 
                                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

free from ʺfalse, deceptive, or misleadingʺ practices by debt collectors, 15 U.S.C. 

§ 1692e, and the latter requires a debt collector who solicits payment from a 

consumer to provide the consumer with ʺa detailed validation noticeʺ so that he 

may confirm that he indeed owes the debt and its amount before paying it, 

Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).  Congress thus sought to 

protect consumersʹ concrete economic interests in enacting these provisions.  


              Both of Cohenʹs FDCPA claims are based on the defendantsʹ allegedly 

incorrect identification of Green Tree as the creditor in the foreclosure complaint, 

Certificate, and RJI.  Taken as true, this misrepresentation might have deprived 

Cohen of information relevant to the debt prompting the foreclosure proceeding, 

posing a ʺrisk of real harmʺ insofar as it could hinder the exercise of his right to 

defend or otherwise litigate that action.6  See Strubel, 842 F.3d. at 190 (explaining 

that ʺconsumer who is not given notice of his obligations is likely . . . unwittingly 


                                                            
   Ditech argues that Cohen ʺhas failed to demonstrate any injury that could have 
    6

possibly resulted from Ditechʹs failure to identify Fannie Mae as the creditorʺ and that 
this misinformation is too ʺtrivialʺ to cause harm.  Ditech Br. at 53 (quoting Strubel, 842 
F.3d at 190).  This argument goes to the materiality of the allegedly false information in 
the defendantsʹ communications.  As discussed infra in Part IV, materiality is a 
requirement for a successful § 1692e cause of action.  We do not consider this merits 
issue as part of our standing analysis.  See, e.g., Whitmore v. Arkansas, 495 U.S. 149, 155 
(1990) (“Our threshold inquiry into standing in no way depends on the merits of the 
[petitionerʹs] contention that particular conduct is illegal . . . .” (alteration in original) 
(internal quotation marks omitted)). 
                                                               12 
 
                                                                                                         17‐950 
                                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

to lose the very . . . rights that the law affords himʺ (emphasis omitted)).  We 

conclude that Cohen has alleged an injury‐in‐fact and therefore has standing.  

Accordingly, we proceed to the merits of this appeal. 


        III.          The FDCPA and Mortgage Foreclosure Proceedings 

               We next address the district courtʹs conclusion that actions taken within a 

foreclosure action do not categorically constitute debt collection within the scope 

of the FDCPA.  We disagree and join those of our sister circuits that have 

concluded that a foreclosure action is an ʺattempt to collect a debtʺ as defined by 

the FDCPA.  See Kaymark v. Bank of Am., N.A., 783 F.3d 168, 174–79 (3d Cir. 2015); 

Glazer v. Chase Home Fin. LLC, 704 F.3d 453, 460–65 (6th Cir. 2013); Wilson v. 

Draper & Goldberg, P.L.L.C., 443 F.3d 373, 376–78 (4th Cir. 2006); see also Reese v. 

Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d 1211, 1216–18 (11th Cir. 2012) 

(concluding that letters threatening foreclosure are not exempt from the FDCPA 

because ʺcommunication related to debt collection does not become unrelated to 

debt collection simply because it also relates to the enforcement of a security 

interestʺ); Kaltenbach v. Richards, 464 F.3d 524, 527–29 (5th Cir. 2006) (same).7  


                                                            
   The Ninth Circuit has concluded that ʺenforcement of security interests is not always 
    7

debt collectionʺ within the scope of the FDCPA.  Vien‐Phuong Thi Ho v. ReconTrust Co., 
NA, 858 F.3d 568, 573 (9th Cir. 2016).  In Ho, the court decided that a trustee in a non‐
                                                               13 
 
                                                                                                         17‐950 
                                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

              We begin with the ʺlanguage employed by Congress and the assumption 

that the ordinary meaning of that language accurately expresses the legislative 

purpose.ʺ  Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 175–76 (2009) (internal 

quotation marks omitted).  The FDCPA defines ʺdebtʺ as ʺany obligation or 

alleged obligation of a consumer to pay money arising out of a transaction in 

which the money, property, insurance, or services which are the subject of the 

transaction are primarily for personal, family, or household purposes.ʺ8  15 

U.S.C. § 1692a(5).  This provisionʹs ʺfocus on the underlying transaction indicates 

that whether an obligation is a ʹdebtʹ depends not on whether the obligation is 

secured, but rather upon the purpose for which it was incurred.ʺ  Glazer, 704 F.3d 

at 461.  Cohenʹs payment obligations under the mortgage note fall within the 

plain language of § 1692a(5): Cohen is a consumer who must pay money to the 

                                                            
judicial foreclosure scheme that does not allow for deficiency judgments was not 
engaged in ʺdebt collectionʺ under the FDCPA.  Id. at 571–74.  In McNair v. Maxwell & 
Morgan P.C., 893 F.3d 680 (9th Cir. 2018), however, the court subsequently observed that 
ʺHo does not . . . preclude FDCPA liability for an entity that seeks to collect a debt 
through a judicial foreclosure scheme that allows for deficiency judgmentsʺ and 
concluded that actions taken by a law firm within a judicial foreclosure proceeding 
constitute debt collection under the FDCPA.  Id. at 683 (emphasis in original).  The 
instant case is like McNair, rather than Ho, because it involves a judicial foreclosure and 
as discussed below, the applicable state law (New York) permits mortgagees to seek 
deficiency judgments.  Thus, we have no occasion to decide here if we would follow Ho 
in the circumstances presented there. 
  8 ʺThe term ʹconsumerʹ means any natural person obligated or allegedly obligated to 

pay any debt.ʺ  15 U.S.C. § 1692a(3).   
                                                               14 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

mortgagee, and his obligation to do so arose from a transaction involving 

property that is for Cohenʹs personal, family, or household purposes (the 

mortgage note financed the purchase of his personal residence).  See Reese, 678 

F.3d at 1216–17; Wilson, 443 F.3d at 376.  Cohenʹs obligation to pay off the 

mortgage note is therefore a ʺdebtʺ for purposes of the FDCPA. 


      The defendants argue that the foreclosure action and the foreclosure filings 

at issue here—the complaint, summons, Certificate, and RJI—do not constitute 

an attempt to ʺcollectʺ that debt.  We disagree.  To be liable under the relevant 

substantive provisions of the FDCPA, §§ 1692e and 1692g, a debt collectorʹs 

targeted conduct must have been taken ʺin connection with the collection of any 

debt,ʺ 15 U.S.C. §§ 1692e, 1692g(a), i.e., ʺany obligation or alleged obligation of a 

consumer to pay money,ʺ id. § 1692a(5).  Thus, FDCPA liability is defined not in 

terms of whether the relief sought is money or property, but in terms of whether 

the debt collectorʹs communication with the consumer is in connection with that 

consumerʹs obligation to pay money.  In other words, the FDCPA does not make 

a distinction between an obligation itself grounded in money or property, and an 

obligation the breach of which can give rise to an award of money damages at 

law or of a property interest at equity. 


                                            15 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

      Here, the purpose of the defendantsʹ foreclosure proceeding was to obtain 

payment of the underlying mortgage note.  Indeed, ʺevery mortgage foreclosure, 

judicial or otherwise, is undertaken for the very purpose of obtaining payment 

on the underlying debt, either by persuasion (i.e., forcing a settlement) or 

compulsion (i.e., obtaining a judgment of foreclosure, selling the house at 

auction, and applying the proceedings from the sale to pay down the 

outstanding debt).ʺ  Glazer, 704 F.3d at 461 (emphasis in original).  Moreover, 

mortgage foreclosure is contemplated in another portion of the statute.  See 15 

U.S.C. § 1692i(a)(1) (establishing venue requirements for a debt collector ʺin the 

case of an action [brought by the debt collector] to enforce an interest in real 

property securing the consumerʹs obligationʺ).  We therefore conclude that 

mortgage foreclosure meets the FDCPAʹs broad definition of ʺdebt collection.ʺ 


      The defendants counter that the foreclosure proceeding was not an 

attempt to collect a debt because the purpose of the proceeding was to enforce a 

security interest and obtain possession of property, rather than to obtain 

payment on a debt.  However, New York law gives mortgagors redemption 

rights, N.Y. Real Prop. Acts § 1352, and allows mortgagees to obtain deficiency 

judgments if the proceeds from the foreclosure sale are less than the outstanding 


                                         16 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

debt, id. § 1371.  These provisions indicate that the purpose of foreclosure is to 

obtain payment on the underlying loan, rather than mere possession of the 

subject property.  Indeed, ʺ[s]uch remedies would not exist if foreclosure were 

not undertaken for the purpose of obtaining payment.ʺ  Glazer, 704 F.3d at 461. 


      Moreover, contrary to the defendantsʹ assertions, a foreclosure proceeding 

does not fall outside the scope of the FDCPA solely because it is an in rem legal 

proceeding.  As an initial matter, we have determined in previous cases that debt 

collectors can be subject to FDCPA liability based on actions taken in legal 

proceedings.  See, e.g., Romea v. Heiberger & Assocs., 163 F.3d 111, 116 (2d Cir. 

1998) (holding that a rent demand notice, required by New York law as a 

condition precedent to a summary eviction proceeding, was a ʺcommunicationʺ 

to collect a debt within the meaning of the FDCPA); cf. Heintz v. Jenkins, 514 U.S. 

291, 292 (1995) (concluding that ʺa lawyer who ʹregularly,ʹ through litigation, tries 

to collect consumer debtsʺ is a ʺdebt collectorʺ under the Act (emphasis in 

original)).  Second, to accept the defendantsʹ argument and exclude in rem 

proceedings from the scope of the FDCPA ʺwould create an enormous loophole 

in the [FDCPA] immunizing any debt from coverage if that debt happened to be 

secured by a real property interest and foreclosure proceedings were used to 


                                          17 
 
                                                                                          17‐950 
                                                         Cohen v. Rosicki, Rosicki & Assocs., P.C. 

collect the debt.ʺ  Wilson, 443 F.3d at 376; see also Kaymark, 783 F.3d at 179; Reese, 

678 F.3d at 1217–18.  We therefore find it irrelevant that a mortgage foreclosure 

action is an in rem action in equity rather than an in personam action at law.   


      We conclude that mortgage foreclosure, at least under the circumstances 

presented here, constitutes debt collection under the FDCPA. 


    IV.   Failure to State a Claim Under 15 U.S.C. § 1692e 

      We nonetheless affirm the dismissal of Cohenʹs § 1692e claim for failure to 

state a claim.  Section 1692e prohibits debt collectors from making ʺany false, 

deceptive, or misleading representation or means in connection with the 

collection of any debt.ʺ  Cohenʹs principal allegation is that the defendants 

violated § 1692e by falsely identifying Green Tree as the creditor with respect to 

Cohenʹs mortgage in the foreclosure complaint, the Certificate, and RJI.  The 

defendants contend that Cohen failed to plausibly allege a violation of § 1692e 

for two reasons.  First, the defendants argue that the Certificate and RJI 

accurately identified Green Tree as the creditor, so the defendants did not make 

any false or misleading statements in connection with the collection of a debt.  In 

the alternative, the defendants contend that even if the identification of Green 




                                           18 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

Tree as the creditor is false or misleading, it is not a material misrepresentation 

and therefore not actionable under the FDCPA. 


      The defendantsʹ first argument requires us to consider whether the 

defendantsʹ statement in the foreclosure documents that Green Tree is the 

ʺcreditorʺ to whom Cohenʹs debt is owed was false or misleading.  The FDCPA 

excludes from its definition of creditor ʺany person to the extent that he receives 

an assignment or transfer of a debt in default solely for the purpose of facilitating 

collection of such debt for another.ʺ  15 U.S.C. § 1692a(4).  Here, Green Tree 

received the assignment of Cohenʹs loan on June 1, 2013, which was after Cohen 

defaulted, in order to facilitate the collection of Cohen’s mortgage payments, 

suggesting that Green Tree falls within § 1692a(4)ʹs exclusion and therefore is not 

a creditor as defined by the FDCPA.     


      Green Tree nevertheless qualifies as a ʺcreditorʺ under New York law and 

has standing to foreclose on Cohenʹs mortgage.  New York law defines ʺcreditorʺ 

as a ʺperson having any claim, whether matured or unmatured, liquidated or 

unliquidated, absolute, fixed or contingent.ʺ  N.Y. Debt. & Cred. Law § 270.  A 

servicer entitled to receive mortgage payments and to pursue foreclosure—even 

on behalf of a third party—is a person having such a claim.  See N.Y. U.C.C. § 3‐


                                           19 
 
                                                                                          17‐950 
                                                         Cohen v. Rosicki, Rosicki & Assocs., P.C. 

301 (ʺThe holder of an instrument whether or not he is the owner may . . . enforce 

payment in his own name.ʺ); Aurora Loan Servs., LLC v. Taylor, 25 N.Y.3d 355, 

360–61 (2015) (concluding that mortgage servicer in possession of note at time 

foreclosure action commenced ʺwas vested with standing to forecloseʺ).  

Accordingly, to determine whether the defendantsʹ identification of Green Tree 

as the creditor was false or misleading, we would need to resolve this tension 

between the different definitions of ʺcreditorʺ under the FDCPA and New York 

law.  


         We do not resolve this issue here because even if the defendantsʹ creditor 

statement was inaccurate, it would not be material and Cohenʹs § 1692e claim 

therefore fails.  Whether a communication is ʺfalse, deceptive, or misleadingʺ 

under § 1692e ʺis determined from the perspective of the objective least 

sophisticated consumer.ʺ  Easterling v. Collecto, Inc., 692 F.3d 229, 233 (2d Cir. 

2012) (internal quotation marks omitted).  Under this standard, ʺcollection 

notices can be deceptive if they are open to more than one reasonable 

interpretation, at least one of which is inaccurate.ʺ  Id. (internal quotation marks 

omitted).  However, we have explained that ʺnot every technically false 

representation by a debt collector amounts to a violation of the FDCPA,ʺ Gabriele 


                                          20 
 
                                                                                          17‐950 
                                                         Cohen v. Rosicki, Rosicki & Assocs., P.C. 

v. Am. Home Mortg. Serv., Inc., 503 F. Appʹx 89, 94 (2d Cir. 2012) (summary order), 

and ʺFDCPA protection does not extend to every bizarre or idiosyncratic 

interpretation of a collection notice,ʺ Easterling, 692 F.3d at 233–34 (internal 

quotation marks omitted).   


      Several of our sister circuits have held that the least sophisticated 

consumer standard encompasses a materiality requirement; that is, statements 

must be materially false or misleading to be actionable under the FDCPA.  See 

Jensen v. Pressler & Pressler, 791 F.3d 413, 421 (3d Cir. 2015); Elyazidi v. SunTrust 

Bank, 780 F.3d 227, 234 (4th Cir. 2015); Donohue v. Quick Collect, Inc., 592 F.3d 

1027, 1033–34 (9th Cir. 2010); Miller v. Javitch, Block & Rathbone, 561 F.3d 588, 596 

(6th Cir. 2009); Hahn v. Triumph Pʹships LLC, 557 F.3d 755, 757–58 (7th Cir. 2009).  

These courts have determined that a statement is material ʺif it is capable of 

influencing the decision of the least sophisticated [consumer].ʺ  Jensen, 791 F.3d at 

421; see also Hahn, 557 F.3d at 758 (ʺA statement cannot mislead unless it is 

material, so a false but non‐material statement is not actionable.ʺ). 


      We cited this line of cases with approval in a summary order without 

explicitly deciding that § 1692e incorporates a materiality requirement.  See 

Gabriele, 503 F. Appʹx at 94.  We reach that conclusion here, adopting the 


                                           21 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

persuasive reasoning of these courts of appeals.  As the Seventh Circuit 

observed, ʺ[m]ateriality is an ordinary element of any federal claim based on a 

false or misleading statement,ʺ and there is no ʺreason why materiality should 

not equally be required in an action based on § 1692e.ʺ  Hahn, 557 F.3d at 757.  

The FDCPA was designed to give consumers reliable information so that they 

can make informed decisions about how to address debts, and ʺby definition 

immaterial information neither contributes to that objective (if the statement is 

correct) nor undermines it (if the statement is incorrect).ʺ  Id. at 757–58.  The 

materiality requirement is thus a corollary to the well‐established proposition 

that ʺ[i]f a statement would not mislead the unsophisticated consumer, it does 

not violate the [FDCPA]—even if it is false in some technical sense.ʺ  Id. at 758 

(first brackets in original) (internal quotation marks omitted).  In other words, ʺa 

false statement is only actionable under the FDCPA if it has the potential to affect 

the decision‐making process of the least sophisticated [consumer].ʺ  Jensen, 791 

F.3d at 421.  This materiality requirement furthers the dual purposes of the least 

sophisticated consumer standard: the need to protect unsuspecting consumers 

from unscrupulous debt collectors and the need to ensure that debt collectors are 




                                          22 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

not held liable ʺfor unreasonable misinterpretations of collection notices.ʺ  

Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993). 


      Applying this standard to the alleged misrepresentation here—the 

defendantsʹ identification of Green Tree as the ʺcreditorʺ—we conclude that it 

was immaterial and therefore not actionable under § 1692e.  The materiality 

inquiry focuses on whether the false statement would ʺfrustrate a consumerʹs 

ability to intelligently choose his or her response.ʺ  Donohue, 592 F.3d at 1034.  As 

we have explained, ʺ[o]ur case law demonstrates that communications and 

practices that could mislead a putative‐debtor as to the nature and legal status of 

the underlying debt, or that could impede a consumerʹs ability to respond to or 

dispute collection, violate the FDCPA.ʺ  Gabriele, 503 F. Appʹx at 94.  By contrast, 

ʺmere technical falsehoods that mislead no oneʺ are immaterial and consequently 

not actionable under § 1692e.  Donohue, 592 F.3d at 1034. 


      Here, there is no indication that the identification of Green Tree as the 

creditor misrepresented the nature or legal status of the debt or undermined 

Cohenʹs ability to respond to the debt collection.  Although Ditechʹs response to 

the qualified written request stated that Fannie Mae owned Cohenʹs mortgage 

account, Green Tree was responsible for servicing the account.  As the account 


                                         23 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

servicer, Green Tree had the right to collect mortgage payments and to pursue 

foreclosure under New York law.  Moreover, it is undisputed that the entity to 

whom Cohenʹs payments on his debt were owed in the first instance was Green 

Tree and that Green Tree was also the primary point of contact for any questions 

Cohen may have had about his mortgage.  See Appʹx at 110 (instructions to 

Cohen in Ditechʹs response to Cohenʹs qualified written request that ʺ[a]ll 

correspondence and inquiries concerning the account should be addressed to the 

account servicer, Ditechʺ).  On the facts reflected in the complaint and attached 

documents, the false identification of Green Tree as the creditor would not have 

caused even a highly unsophisticated consumer to suffer a disadvantage in 

charting a course of action in response to the collection effort.  Indeed, stating 

accurately that Fannie Mae was the creditor to whom the debt is owed likely 

would have caused confusion inasmuch as Cohen might then have been led to 

believe—wrongly, of course—that he should make his monthly mortgage 

payments to Fannie Mae.   


      We also think it significant that the challenged statements identifying 

Green Tree as the creditor were made in filings in a foreclosure action in state 

court.  The ʺstate foreclosure process is highly regulated and court controlled,ʺ 


                                          24 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

and the ʺstate courtʹs authority to discipline will usually be sufficient to protect 

putative‐debtors like [Cohen] from legitimately abusive or harassing litigation 

conduct.ʺ  Gabriele, 503 F. Appʹx at 96 n.1.  Moreover, as we have noted, Green 

Tree met the state law definition of ʺcreditor.ʺ  The identification of Green Tree as 

the creditor in the foreclosure filings was therefore accurate within the context of 

New York foreclosure law.  Under these circumstances, we think that the 

identification of Green Tree as the ʺcreditorʺ should be viewed as false only 

insofar as it results from the different definitions of ʺcreditorʺ in the FDCPA and 

New York law.   


      Accordingly, although it may have technically been legally inaccurate to 

say that Green Tree was the ʺcreditorʺ of Cohenʹs mortgage, considering the 

definition of the term in § 1692a(4), this statement was not false or misleading in 

any material way.  The defendantsʹ identification of Green Tree as the creditor 

was not deceptive as to the nature or legal status of Cohenʹs debt, nor would it 

have prevented the least sophisticated consumer from responding to or 

disputing the action.   


      We reach this conclusion based on the specific facts and circumstances of 

this case, i.e. a mortgage servicer that qualifies as a creditor under state law and 


                                          25 
 
                                                                                         17‐950 
                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

that acts on behalf of a mortgage owner.  We do not suggest that 

misrepresentations concerning the identity of the creditor are categorically 

immaterial.  The identity of the creditor in debt collection communications can be 

a ʺserious matter.ʺ  Bourff v. Rubin Lublin, LLC, 674 F.3d 1238, 1241 (11th Cir. 

2012).  The ʺentity to which a debtor owes money potentially affects the debtor in 

the most basic ways, such as what the debtor should write after ʹpay to the order 

ofʹ on the payment check to ensure that the debt is satisfied.ʺ  Eun Joo Lee v. 

Forster & Garbus LLP, 926 F. Supp. 2d 482, 488 (E.D.N.Y. 2013).  A 

misrepresentation concerning the creditorʹs identity in debt collection notices can 

cause a debtor ʺconfusion and delay in trying to contact the proper party 

concerning payment on her loan and resolution of the problem.ʺ  Wallace v. Wash. 

Mut. Bank, F.A., 683 F.3d 323, 327 (6th Cir. 2012); see also Tourgeman v. Collins Fin. 

Servs., Inc., 755 F.3d 1109, 1121–22 (9th Cir. 2014) (similar).  Here, however, the 

facts and circumstances of the foreclosure proceeding and the foreclosure filings 

at issue in this lawsuit admit no plausible claim that the challenged 

misrepresentation of Green Tree rather than Fannie Mae as the creditor 

undermined Cohenʹs—or any other similarly situated mortgagorʹs—ability to 

respond to the debt.  



                                          26 
 
                                                                                                         17‐950 
                                                                        Cohen v. Rosicki, Rosicki & Assocs., P.C. 

         V.           Failure to State a Claim Under 15 U.S.C. § 1692g 

              We also affirm the district courtʹs dismissal of Cohenʹs § 1692g claim for 

failure to state a claim upon which relief can be granted.  Cohen claims that the 

defendants violated § 1692g(a)(2), which requires a debt collector, in its initial 

communication with the debtor, to identify the creditor to whom the debt is 

owed.  Cohen contends that the Certificate and RJI9 were initial communications 

as defined by § 1692g(a) and that because the defendants failed to identify the 

correct creditor in these documents, they are liable for damages under the 

FDCPA.  The defendants counter that Cohen failed to state a § 1692g claim 

because the Certificate and RJI are exempt from the FDCPAʹs definition of initial 

communications.  The defendants rely on § 1692g(d), which provides that ʺ[a] 

communication in the form of a formal pleading in a civil action shall not be 

treated as an initial communication for purposes of subsection (a).ʺ  This ʺbroad 

exclusionʺ applies not only to ʺthe formal documents that make up a standard 

pleading,ʺ but also to ʺany communication forming any partʺ thereof, including 



                                                            
   Cohenʹs complaint alleges that the foreclosure complaint itself is a ʺcommunication[]ʺ 
    9

as defined by the FDCPA, Appʹx at 11, but he does not raise this argument on appeal so 
we consider it abandoned, see LoSacco v. City of Middletown, 71 F.3d 88, 92 (2d Cir. 1995).  
In any event, the foreclosure complaint falls squarely within § 1692g(d)ʹs exclusion for 
ʺformal pleadings.ʺ  See Carlin v. Davidson Fink LLP, 852 F.3d 207, 213 (2d Cir. 2017). 
                                                               27 
 
                                                                                          17‐950 
                                                         Cohen v. Rosicki, Rosicki & Assocs., P.C. 

ʺexhibits attached to a complaint.ʺ  Carlin v. Davidson Fink LLP, 852 F.3d 207, 213 

(2d Cir. 2017).   


       We conclude that the Certificate falls within § 1692g(d)ʹs pleading 

exclusion, and is therefore not an initial communication, because the defendants 

were legally obligated to file this document with the foreclosure complaint.  See 

N.Y. C.P.L.R. § 3012‐b(a) (ʺIn any residential foreclosure action involving a home 

loan . . . the complaint shall be accompanied by a certificate . . . certifying that the 

attorney has reviewed the facts of the case and that . . . the plaintiff is currently 

the creditor entitled to enforce rights under such documents.ʺ).  In Carlin v. 

Davidson Fink LLP, 852 F.3d 207, 213 (2d Cir. 2017), we held that documents 

attached to a foreclosure complaint—even a superfluous attachment—are 

covered by § 1692g(d)ʹs pleading exclusion.  Therefore, under Carlin, legally 

required filings accompanying a complaint are also exempt.  The fact that the 

Certificate is not denominated a ʺpleadingʺ under the Federal Rules of Civil 

Procedure or the New York Civil Practice Law and Rules warrants no different 

conclusion.  As Carlin instructs, Congress adopted a ʺbroad exclusion that, on its 

face, applies to any communication forming any part of a pleading.ʺ  Id. (emphasis 

added). 


                                           28 
 
                                                                                           17‐950 
                                                          Cohen v. Rosicki, Rosicki & Assocs., P.C. 

      We also conclude that the RJI is not an initial communication as defined by 

the FDCPA.  The RJI is dated fifteen days later than the foreclosure complaint, 

summons, and Certificate and it was not filed and served with the foreclosure 

complaint, summons, and Certificate.  New York law nevertheless requires a 

foreclosure plaintiff to file the RJI at the time that proof of service of the 

summons and foreclosure complaint is filed.  See 22 N.Y. Comp. Codes R. & 

Regs. tit. 22, § 202.12a.  New York law thus requires the RJI as part of the initial 

assertion of a complaint seeking a foreclosure order, so the RJI can be viewed as 

ʺforming [a] part of a pleading.ʺ  Carlin, 852 F.3d at 213.  We conclude that 

Carlinʹs reasoning applies not only to documents attached to an initial pleading 

but also to those documents that state law mandates a plaintiff to file shortly 

thereafter, and in relation to that pleading, to complete the initiation of the case. 


      Cohenʹs § 1692g claim therefore fails because the documents Cohen has 

identified as defective initial communications—the Certificate and RJI—are not 

initial communications as defined by the FDCPA.  




                                           29 
 
                                                                                     17‐950 
                                                    Cohen v. Rosicki, Rosicki & Assocs., P.C. 

                               CONCLUSION 
       We have considered the partiesʹ remaining arguments on appeal and find 

them to be without merit.  For the foregoing reasons, we AFFIRM the judgment 

of the district court. 




                                      30